BRODERICK, J.,
concurring specially: I join in part I of the majority opinion and concur in the result reached in part II. I write separately because I agree with Justice Horton that the defendant properly preserved his objection concerning the prejudicial effect of the letter. As the trial court recognized, the defendant’s argument that the letter would be unduly prejudicial was implicit in his objection based upon New Hampshire Rule of Evidence 404(b); “[t]o raise an objection on the ground of prejudice does not necessarily require counsel to utter the word ‘prejudice.’” State v. Judkins, 128 N.H. 223, 225, 512 A.2d 427, 428 (1986). Though I believe the prejudicial effect of the letter was not insubstantial, the error in admitting this evidence was harmless.
The prejudicial effect of the letter substantially outweighed its probative value. It is speculative to infer a culpable state of mind from the defendant’s reference to State Prison as his “home for 6 to 15 years,” as he made no mention in the letter of the charged offenses or the surrounding circumstances. Nor did the letter actually support the prosecution’s explanation for the defendant’s denial of the rape charge; indeed, to find such support in the letter would require one to read so closely between its lines as to render any search for deeper meaning pointless. To be sure, the letter quite explicitly reveals that its author is profane, has destructive tendencies, and cares little for authority — in short, that he is hardly a model citizen. Any marginal probative value the letter may have had was thus substantially outweighed by its “undue tendency to induce a decision against the defendant on some improper basis.” State v. Cochran, 132 N.H. 670, 672, 569 A.2d 756, 757 (1990). On balance, admission of the letter was error.
This error was nonetheless harmless. Our inquiry in a harmless error analysis is not “whether the evidence, apart from that erroneously admitted, would support a finding of guilt, but whether it can be said beyond a reasonable doubt that the inadmissible evidence did not affect the verdict.” State v. Ruelke, 116 N.H. 692, 694, 366 A.2d 497, 498 (1976). “The evaluation of whether this standard has been achieved involves consideration of the alternative evidence presented at trial and of the character of the inadmissible evidence itself.” State v. Vandebogart, 139 N.H. 145, 157-58, 652 A.2d 671, 679 (1994) (quotation and citations omitted).
In this instance, the State presented compelling evidence of the defendant’s guilt. The defendant, on separate occasions, admitted *84facts central to the assault charge to the police, to his girlfriend, to Shane Grant, and to an acquaintance; the defendant also admitted the rape to Shane Grant and to an acquaintance. The defendant had earlier stated that he wanted to kill the victim; the victim told the medical staff treating her injuries of “penetration”; tests revealed the presence of unidentified seminal material on the victim; and the defendant was seen with the victim both shortly before and immediately after the incident. As against this evidence, the force of the erroneously admitted letter, including its profanity, was comparatively minimal and, therefore, inconsequential. See State v. Lemieux, 136 N.H. 329, 331-32, 615 A.2d 635, 636 (1992).